Citation Nr: 1130755	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970 and from June 1975 to September 1989. The Veteran is also noted to have unverified active service from September 1972 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim.  The Veteran filed a notice of disagreement dated in September 2008, and the RO issued a statement of the case in February 2009.  The Veteran filed a substantive appeal in March 2009.

In October 2010, the Board remanded this claim for additional development.  However, as will be explained below, the Board finds that another remand is necessary.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Board previously remanded this case in October 2010.  At such time, the Board directed that the Veteran be afforded a VA examination in order to evaluate his service-connected disabilities and the impact such have on his employability.  

Specifically, in October 2010, the Board asked for examination of the Veteran and opinions as to the functional and industrial impairment caused by his service-connected disabilities and whether such service-connected disabilities, either singularly or jointly and without consideration of the Veteran's age or nonservice-connected disabilities, prevented him from securing and following a substantially gainful occupation.  The Board advised that the Veteran's level of education, special training, and previous work experience could be considered in arriving at a conclusion.  The Board noted the Veteran's service-connected disabilities included right and left knee degenerative joint disease, degenerative disc disease of the lumbar spine, instability of the right and left knees, peripheral neuropathy of the right and left lower extremity, right and left ankle instability, and fracture of the right 11th rib.

Pursuant to the Board's October 2010 remand directives, the Veteran was afforded two VA examinations in November 2010.  The first examination, a VA general medical examination, noted that the Veteran's ankle, knee, spine, rib, and arthritis disabilities would be addressed in a separate VA orthopedic examination.  The examiner noted that the Veteran was retired since 1989 due to walking and breathing issues.  Then, based on examination of the Veteran and a review of the claims file, the VA general medical examiner diagnosed bilateral lower extremity diabetic peripheral neuropathy with underlying sciatica.  The examiner noted that the Veteran's condition affected occupational activities in the form of decreased mobility, lack of stamina, and pain, and affected activities of daily living in the form of reduced mobility.  

The VA general medical examiner then noted that the Veteran was a candidate for unemployability based on his sciatic neuralgia with underlying diabetic neuropathy.  Specifically, the examiner noted that decreased light touch, vibratory sense, position sense, or pain sensation increased the Veteran's chance for personal harm (such as from falls, lacerations, or burn injuries).  He noted that hand repetition symptoms may be worsened if a repetitive wrist motion task/vibratory tool is required (such as with typing or use of an air gun).  He further noted that if the Veteran's diabetic neuropathy/sciatica is significant enough to reduce position sense, then fall potential increases, warranting avoidance of ladder, high climbing, or trip hazards.  The examiner indicated that sedentary work could be performed, but that tasks that required manual dexterity may take longer to perform, may be performed incorrectly, or endanger the health of the employee or co-worker if safety sensitive equipment is being utilized.

Thereafter, the Veteran was afforded a VA orthopedic examination.  The reason for referral was noted as lumbar spine and left knee disabilities and individual employability.  Accordingly, the examiner conducted an examination of the Veteran's left knee and lumbar spine, diagnosing mild left knee degenerative medial compartment osteoarthritis and moderate lumbar spine degenerative spondylosis with spinal stenosis and a left S1 radiculopathy.  The examiner also noted a cervical spine condition for which he advised follow-up treatment.  Based on examination of the Veteran and a review of the claims file, the examiner opined that the Veteran's lumbar spine disability with radiculopathy would make it very difficult for the Veteran to maintain employment in any position that required standing or walking for periods longer than 10 minutes.  The examiner found that the Veteran would be able to do sedentary work in a seated position that required minimal standing and walking.  It was further noted that the degenerative arthritis in the Veteran's left knee would be tolerable in a seated position, but would cause difficulties with any periods of standing and walking or stairs.

The Board finds that neither the November 2010 VA general medical examination nor the November 2010 VA orthopedic examination is adequate for rating purposes.  Specifically, the examinations failed to address all of the Veteran's service-connected disabilities in discussing the employability of the Veteran.  The VA general medical examination primarily addressed neuropathy/neuralgia while the VA orthopedic examination was limited to the lumbar spine and left knee.  Therefore, the Veteran's right knee disabilities, bilateral ankle disabilities, and rib disability went unaccounted for by both examiners.  Additionally, the Board notes that the VA general medical examiner discussed nonservice-connected disabilities in addressing the potential employability of the Veteran.  For instance, the Veteran is not service-connected for any hand disability, and yet the VA general medical examiner discussed manual dexterity and hand repetition in his opinion regarding employability.  Total disability ratings for compensation may be assigned where Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

Moreover, although both November 2010 VA examiners determined that sedentary employment was possible, neither examiner supported that conclusion with a rationale.  Specifically, neither examiner adequately or accurately addressed the Veteran's employment history, education level, or training in arriving at their conclusions.  Specifically, the VA orthopedic examiner offered no discussion of education or prior work experience, and the VA general medical examiner's notation that the Veteran has been retired since 1989 is contradicted by other evidence of record showing a post-1989 work history involving general maintenance, electronics maintenance, and work as an electronics technician.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

As adequate opinions have not yet been rendered as to the functional and industrial impairment caused by all of the Veteran's service-connected disabilities and whether all of such  service-connected disabilities, either singularly or jointly and without consideration of the Veteran's age or nonservice-connected disabilities, prevent him from securing and following a substantially gainful occupation, the Board finds it necessary to remand this case for an additional examination and opinion in order to fully and fairly address the merits of the Veteran's claim.  In this regard, the Board is obligated by law to ensure that the RO/AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board observes that the most recent VA treatment record in the claims file is dated in February 2008.  Therefore, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the Memphis VA Medical Center dated from February 2008.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the impact of his service-connected disabilities on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner should opine as to whether the Veteran's service-connected disabilities (right and left knee degenerative joint disease, degenerative disc disease of the lumbar spine, instability of the right and left knees, peripheral neuropathy of the right and left lower extremity, right and left ankle instability, and fracture of the right 11th rib), without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the Veteran's VA medical treatment records and the reports of April 2008 and November 2010 VA examinations.  The VA examiner should also expressly consider the November 2010 VA opinions that the Veteran's service-connected low back and left knee disabilities essentially preclude employment requiring prolonged standing and walking, and that the Veteran is capable of sedentary employment.  The examiner should consider such factors as the Veteran's education level, special training, and work experience.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


